Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 and 16-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Yarragunta et al (US Pub. 2019/03615081; hereinafter Yarragunta) in view of Locke et al (US Pub. 2018/0267566; hereinafter Locke).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


As per claim 1, Yarragunta discloses a method comprising: 

measuring component temperatures of each of a plurality of information handling system (IHS) components in an HIS [abstract; Fig. 1; para 0026; controller 110 obtains reading from a plurality of temperature sensors coupled to a plurality of devices (i.e., components)]; 

obtaining topological information as to locations of the IHS components within the HIS [abstract; Fig. 1, 3; para 0026; controller 110 read (or receive) operating parameters (receive parameters including device power, offset value, thermal design power, and/or temperature]; 

[abstract; Fig. 1; para 0019, 0021, 0028, 0031-0032; thermal zones]; and 

selectively controlling, by the fan controller, the fans according to the component temperatures and the cooling sections [abstract; Fig. 1, 3; para 0026, 0043-0047; controller 110 selectively operates and controls a cooling fan; claim 1].

Though Yarragunta does not specifically disclose regarding turning off a particular fan corresponding to a component when the component’s temperature is below a particular temperature, but a routineer in the art would know that the process of controlling a fan comprises turning on/off the fan. However, Locke clearly discloses deactivating a fan when a temperature of a system component falls below a threshold temperature [abstract; Fig. 1-3, 6; para 0004, 0007, 0021-0023, 0025-0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to control a fan in an information handling system.


As per claim 8, Yarragunta discloses an information handling system (IHS) comprising: 

a plurality of spatially diverse IHS components [abstract; Fig. 1; a plurality of devices (i.e., components)]; 

[abstract; Fig. 1; para 0026; controller 110 obtains reading from a plurality of temperature sensors coupled to a plurality of devices (i.e., components)]; 

a plurality of spatially diverse fans [abstract; Fig. 1; a plurality of cooling fans]; 

a fan controller coupled to the temperature sensors and to the spatially diverse fans, the fan controller configured to define cooling sections of the IHS for the spatially diverse fans based on topological information as to locations of the spatially diverse IHS components within the IHS [abstract; Fig. 1, 3; para 0026; controller 110 read (or receive) operating parameters (receive parameters including device power, offset value, thermal design power, and/or temperature] and to selectively control the spatially diverse fans according to component temperatures obtained from the temperature sensors and according to the cooling sections [abstract; Fig. 1, 3; para 0026, 0043-0047; controller 110 selectively operates and controls a cooling fan; claim 1].

Though Yarragunta does not specifically disclose regarding turning off a particular fan corresponding to a component when the component’s temperature is below a particular temperature, but a routineer in the art would know that the process of controlling a fan comprises turning on/off the fan. However, Locke clearly discloses deactivating a fan when a temperature of a system component falls below a threshold temperature [abstract; Fig. 1-3, 6; para 0004, 0007, 0021-0023, 0025-0027]. Therefore, it would have been obvious to one of ordinary skill in 


As per claim 14, Yarragunta discloses a method comprising: 

measuring component temperatures of each of a plurality of information handling system (IHS) components in an HIS [abstract; Fig. 1; para 0026; controller 110 obtains reading from a plurality of temperature sensors coupled to a plurality of devices (i.e., components)]; 

defining, by a fan controller of the IHS, cooling sections within the IHS with respect to expected airflow patterns of a plurality of fans of the HIS [abstract; Fig. 1; para 0019, 0021, 0028, 0031-0032; thermal zones; para 0003-0005, 0022, 0026; an air flow path]; and 

selectively controlling, by the fan controller, the fans according to the component temperatures and the cooling sections [abstract; Fig. 1, 3; para 0026, 0043-0047; controller 110 selectively operates and controls a cooling fan; claim 1].

Though Yarragunta does not specifically disclose regarding turning off a particular fan corresponding to a component when the component’s temperature is below a particular temperature, but a routineer in the art would know that the process of controlling a fan comprises turning on/off the fan. However, Locke clearly discloses deactivating a fan when a temperature of a system component falls below a threshold temperature [abstract; Fig. 1-3, 6; para 0004, 0007, 0021-0023, 0025-0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to control a fan in an information handling system.


As per claims 2, 9, and 16, Yarragunta discloses further comprising: correlating selective fan operation to the component temperatures [abstract; Fig. 1; para 0026; selectively operating and controlling the cooling fans].

As per claims 3, 10, and 17, Yarragunta discloses wherein the method is performed iteratively to refine cooling section definitions based on correlations of the selective fan operation to the component temperatures [para 0047, 0051; it can be determined if the process should repeat].

As per claims 4 and 18, Yarragunta discloses wherein the defining the cooling section within the IHS comprises: defining the cooling sections according to the topological information [abstract; Fig. 1; para 0019, 0021, 0028, 0031-0032; thermal zones].

As per claims 5, 11, and 19, Yarragunta discloses wherein a single IHS component of the plurality of IHS components is defined to be within more than one of the cooling sections [abstract; Fig. 1; para 0019, 0021, 0028, 0031-0032].

As per claims 6 and 12, Yarragunta discloses wherein the defining the cooling sections comprises: defining the cooling sections to have a one-to-one correspondence between a fan and a cooling section [abstract; Fig. 1; para 0033].


Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yarragunta et al (US Pub. 2019/0361508; hereinafter Yarragunta), Locke et al (US Pub. 2018/0267566; hereinafter Locke) and  in view of Norton et al (US Pub. 2019/00868811; hereinafter Norton).

As per claims 7, 13, and 20, Yarragunta and Locke disclose the invention substantially. Yarragunta and Locke do not specifically discloses regarding evaluating an aggregate temperature of a cooling section. However, Norton discloses that it is well kwon in the art to generate aggregate temperature information to determine which of the temperature detectors require service based [abstract; Fig. 3-7; para 0035, 0053, 0060].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to control cooling of a system based on temperature parameter of a device or component.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.